



Exhibit 10.5


CHANGE OF CONTROL AGREEMENT
THIS CHANGE OF CONTROL AGREEMENT (the “Agreement”), is made and entered into
effective as of ___________ (the “Effective Date”), by and between Exterran
Corporation, a Delaware corporation (the “Company”), and _________(“Executive”).
WHEREAS, the Company and Executive desire to enter into an agreement regarding
their respective rights and obligations in connection with a Change of Control
during the Term; and
WHEREAS, (i) concurrently with the execution of this Agreement, the Company and
Executive have entered into a Severance Benefit Agreement (the “Severance
Agreement”), and (ii) if there is a Qualifying Termination of Employment under
the Severance Agreement that does not constitute a Qualifying Termination of
Employment for purposes of this Agreement, then the Severance Agreement shall
apply in lieu of this Agreement.
THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and Executive agree as follows:
1.Term. This Agreement shall begin on the Effective Date and shall continue
until the second (2nd) anniversary of the Effective Date (the “Initial Term”);
provided, however, that thereafter, the term of this Agreement shall
automatically be extended for successive one (1) year periods (each, a “Renewal
Term”) (the Initial Term, plus any Renewal Terms, plus, in the event of
Executive’s Qualifying Termination of Employment (as defined below) for Good
Reason, any additional time period necessitated by the Company’s right to cure
as set forth in the definition of Good Reason, are collectively referred to as
the “Term”), unless at least ninety (90) days prior to the expiration of the
Initial Term or any Renewal Term, the Board shall give written notice to
Executive that the Term of this Agreement shall cease to be so extended.
However, if a Change of Control shall occur during the Term, the Term shall
automatically continue in effect for a period of eighteen (18) months following
the Change of Control plus, in the event of Executive’s Qualifying Termination
of Employment for Good Reason, any additional time period necessitated by the
Company’s right to cure as set forth in the definition of Good Reason, and
thereafter shall automatically terminate. In addition, this Agreement shall
automatically terminate upon Executive’s termination of employment. Termination
of this Agreement shall not alter or impair any rights of Executive arising
under this Agreement on or prior to such termination.
2.Termination of Employment. Upon a termination of Executive’s employment with
the Company during the Term for any reason, the Company shall pay to Executive,
not later than the sixtieth (60th) day following the Date of Termination (or
such earlier date as may be required by applicable law), an amount, in a lump
sum payment, equal to the sum of: (A) Executive’s earned but unpaid Base Salary
through the Date of Termination, (B) any portion of Executive’s vacation pay
accrued, but not used, through the Date of Termination, and (C) any unreimbursed
business expenses as of the Date of Termination. Vested benefits (if any) under
any employee benefit plans shall be governed by the terms and conditions of the
applicable plans. In addition to the foregoing, if Executive incurs a Qualifying
Termination of Employment during the Term, Executive shall be entitled to the
benefits provided in Section 3 hereof. If Executive’s employment terminates
during



--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------





the Term for any reason other than due to a Qualifying Termination of
Employment, then Executive shall not be entitled to any benefits under Section 3
of this Agreement.
3.Benefits Upon a Qualifying Termination of Employment. If Executive incurs a
Qualifying Termination of Employment during the Term, then subject to Sections
3(e) and 3(g) below, Executive will be entitled to receive the following
payments and benefits:
(a)Lump Sum. The Company shall pay to Executive, not later than the sixtieth
(60th) day following the Date of Termination, an amount, in a lump sum payment,
equal to the sum of:
(i)    An amount equal to two times Executive’s Base Salary plus two times
Executive’s Target Short-Term Incentive; plus
(ii)    Executive’s Target Short-Term Incentive for the Termination Year
(prorated to the Date of Termination); plus    
(iii)    Any earned but unpaid Short-Term Incentive for the Company’s fiscal
year ending prior to the Termination Year (and, if the prior year’s Short-Term
Incentive has not yet been calculated as of the Date of Termination, such amount
shall be payable when calculated, but in no event later than March 15th of the
year following the Termination Year); plus
(iv)    Amounts previously deferred by Executive, if any, or earned but not
paid, if any, under any Company incentive and nonqualified deferred compensation
plans or programs as of the Date of Termination; plus
(v)    An amount equal to eighteen (18) months of (A) Executive’s premium
payments for continuation coverage pursuant to Section 4980B of the Code for
Executive and Executive’s eligible dependents following the Separation Date
minus (B) the cost to Executive of premium payments for healthcare coverage for
Executive and Executive’s eligible dependents during Executive’s employment with
the Company (calculated based on Executive’s elections as in effect on the Date
of Termination).
(b)    Awards. All stock options, restricted stock, restricted stock units, or
other awards based in common stock of the Company and all cash-based incentive
awards held by Executive and not previously vested shall become 100% vested as
of the later of: (x) the Date of Termination and (y) the Change of Control to
which such Qualifying Termination of Employment relates; provided, that if
Executive’s Date of Termination occurs prior to a Change of Control, such awards
shall remain outstanding and eligible to vest upon a Change of Control occurring
within six (6) months thereafter and shall automatically terminate upon the
earlier of the six (6)-month anniversary of the Date of Termination (to the
extent such awards do not become vested on or prior to such six (6)-month
anniversary) or the applicable expiration date that would apply to such awards
had Executive remained employed by the Company; and provided further, that if
the achievement of the performance goals applicable to any performance units or
performance shares held by Executive on the later of the Date of Termination or
Change of Control to which such Qualifying Termination of Employment relates (as
applicable) has not yet been measured, then such performance goals shall be



--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------





deemed attained at target level(s). Notwithstanding the foregoing, with respect
to an award that is subject to Section 409A (as defined below), the acceleration
of vesting under this Section 3(c) shall not cause an impermissible acceleration
of payment or change in form of payment of such award under Section 409A.
Notwithstanding the terms of any Company (or affiliate) plan or agreement
between the Company (or affiliate) and Executive to the contrary, the
accelerated vesting of all equity awards required pursuant to the terms of this
Section 3(b) shall govern.
(c)    Release. Notwithstanding anything in this Agreement to the contrary, no
payment shall be made or benefits provided pursuant to Sections 3(a) or 3(b) of
this Agreement unless Executive signs and returns to the Company within
twenty-one (21) days (or forty-five (45) days to the extent required by
applicable law) following the date of a Qualifying Termination of Employment,
and does not revoke within seven (7) days thereafter, the Waiver and Release
attached here as Exhibit B (the “Release”). In the event the time period during
which Executive is provided to consider and/or revoke the Release spans two
calendar years, the payment under Section 3(a) shall be made during the second
such calendar year (or any later date specified under an applicable provision of
the Agreement), even if the Release is executed by Executive and becomes
irrevocable during the first such calendar year.
(d)    Acknowledgement. The parties acknowledge and agree that the cash
severance amounts payable to Executive under Section 3(a) are not eligible
compensation for purposes of the 401(k) Plan (and thus is not eligible for a
matching contribution thereunder).
(e)    Severance Offset. Except as otherwise expressly provided in a written
agreement between Executive and the Company, any cash severance payments payable
under Section 3(a) shall be offset or reduced by the amount of any cash
severance amounts payable to Executive under any other individual agreement the
Company or an affiliate may have entered into with Executive or any severance
plan or program maintained by the Company or any affiliate for employees in
general, but only to the extent such severance amounts are payable in the same
form and in the same calendar year in which such cash severance payments under
this Agreement are to be made.
(f)    Statutory Severance. Notwithstanding anything herein to the contrary, if
(i) Executive resides outside of the United States and is entitled to receive
severance or similar benefits (“Statutory Severance”) under the laws of
Executive’s country of residence and (ii) Executive incurs a Qualifying
Termination of Employment during the Term and becomes entitled to the payments
and benefits provided in Sections 3(a) and 3(b) hereof, then such Executive will
be entitled to receive either (i) the Statutory Severance or (ii) the payments
and benefits described in Sections 3(a) and 3(b), whichever is greater.
(g)    Section 409A Matters.
(i)    Payments pursuant to this Agreement are intended to comply with or be
exempt from Code Section 409A and accompanying Department of Treasury



--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------





regulations and other interpretive guidance promulgated thereunder
(collectively, “Section 409A”) and, to the extent applicable, the provisions of
this Agreement will be administered, interpreted and construed accordingly.
Notwithstanding any provision of this Agreement to the contrary, if the Company
determines that any compensation or benefits payable under this Agreement may be
or become subject to Section 409A, the Company may unilaterally adopt such
amendments to this Agreement and/or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
any other actions, that the Company determines are necessary or appropriate to
avoid the imposition of taxes under Section 409A, including without limitation,
actions intended to (i) exempt the compensation and benefits payable under this
Agreement from Section 409A, and/or (ii) comply with the requirements of Section
409A; provided, however, that this Section 3(g) shall not create an obligation
on the part of the Company to adopt any such amendment, policy or procedure or
take any such other action, nor shall the Company have any liability for failing
to do so.
(ii)    Executive shall have no right to specify the calendar year during which
any payment hereunder shall be made. All reimbursements and in-kind benefits
provided pursuant to this Agreement shall be made in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) such that any reimbursements or in-kind
benefits will be deemed payable at a specified time or on a fixed schedule
relative to a permissible payment event. Specifically, (A) the amounts
reimbursed and in-kind benefits under this Agreement during Executive’s taxable
year may not affect the amounts reimbursed or in-kind benefits provided in any
other taxable year, (B) the reimbursement of an eligible expense shall be made
on or before the last day of Executive’s taxable year following the taxable year
in which the expense was incurred, and (C) the right to reimbursement or an
in-kind benefit is not subject to liquidation or exchange for another benefit.
(iii)    Notwithstanding any provision of this Agreement to the contrary, the
Company and Executive agree that no benefit or benefits under this Agreement,
including, without limitation, any severance payments or benefits payable under
Section 3 hereof, shall be paid to Executive during the six (6)-month period
following the Separation Date if paying such amounts at the time or times
indicated in this Agreement would constitute a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first (1st) business
day next following the earlier of (i) the date that is six (6) months and one
day following the date of Executive’s termination of employment, (ii) the date
of Executive’s death or (iii) such earlier date as complies with the
requirements of Section 409A, the Company shall pay Executive a lump-sum amount
equal to the cumulative amount that would have otherwise been payable to
Executive during such period (without interest).
4. Limitation on Payments.
(a)    Notwithstanding anything in this Agreement to the contrary, if any
payment or distribution received or to be received by Executive (including any
payment or benefit



--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





received in connection with a termination of Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, arrangement or
agreement) (all such payments and benefits, including the payments and benefits
under Section 3 of this Agreement, the “Total Payments”) would be subject (in
whole or part) to the excise tax imposed by Code Section 4999 (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Code Section 280G in such other plan, arrangement or
agreement, Executive’s remaining Total Payments shall be reduced to the extent
necessary so that no portion of the Total Payments is subject to the Excise Tax,
but only if (i) the net amount of such Total Payments, as so reduced (and after
subtracting the net amount of federal, state and local income taxes applicable
to such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments) is greater than or equal to (ii) the net amount of such Total Payments
without such reduction (but after subtracting the net amount of federal, state
and local income taxes on such Total Payments and the amount of Excise Tax to
which Executive would be subject in respect of such unreduced Total Payments and
after taking into account the phase out of itemized deductions and personal
exemptions attributable to such unreduced Total Payments). The reduction
undertaken pursuant to this Section 4 shall be accomplished first by reducing or
eliminating any cash payments subject to Section 409A as deferred compensation
(with payments to be made furthest in the future being reduced first), then by
reducing or eliminating cash payments that are not subject to Section 409A, then
by reducing payments attributable to equity-based compensation (or the
accelerated vesting thereof) subject to Section 409A as deferred compensation
(with payments to be made furthest in the future being reduced first), and
finally by reducing payments attributable to equity-based compensation (or the
accelerated vesting thereof) that is not subject to Section 409A.
(b)    For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments, the receipt or retention of which Executive has waived at such time
and in such manner so as not to constitute a “payment” within the meaning of
Code Section 280G(b), will be taken into account; (ii) no portion of the Total
Payments will be taken into account which, in the written opinion of an
independent, nationally recognized accounting firm (the “Independent Advisors”)
selected by the Company, does not constitute a “parachute payment” within the
meaning of Code Section 280G(b)(2) (including by reason of Code Section
280G(b)(4)(A)) and, in calculating the Excise Tax, no portion of such Total
Payments will be taken into account which, in the opinion of Independent
Advisors, constitutes reasonable compensation for services actually rendered,
within the meaning of Code Section 280G(b)(4)(B), in excess of the “base amount”
(as defined in Code Section 280G(b)(3)) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Code Sections
280G(d)(3) and (4).



--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------





5. Restrictions and Obligations of Executive.
(a)    Consideration for Restrictions and Covenants. The Company and Executive
agree that the principal consideration for the Company’s agreement to make the
payments provided in this Agreement to Executive is Executive’s compliance with
the undertakings set forth in this Section 5. Notwithstanding any other
provision of this Agreement to the contrary, Executive agrees to comply with the
provisions of this Section 5 only if Executive actually receives any such
payments from the Company pursuant to this Agreement.
(b)    Confidentiality. Executive acknowledges that the Company will provide
Executive with Confidential Information and has previously provided Executive
with Confidential Information. In return for consideration provided under this
Agreement, Executive agrees that Executive will not, while employed by the
Company or any affiliate and thereafter, disclose or make available to any other
person or entity, or use for Executive’s own personal gain, any Confidential
Information, except for such disclosures as required in the performance of
Executive’s duties with the Company or as may otherwise be required by law or
legal process (in which case Executive shall notify the Company of such legal or
judicial proceeding as soon as practicable following Executive’s receipt of
notice of such a proceeding, and permit the Company to seek to protect its
interests and information). Notwithstanding the foregoing, nothing contained
herein shall prohibit Executive from reporting possible violations of federal
law or regulation to any governmental agency or entity or making other
disclosures that are protected under the whistleblower provisions of applicable
law or regulation, provided that Executive promptly notifies the Company of the
required disclosure and uses reasonable efforts to afford the Company a
reasonable opportunity to seek a protective order narrowing the scope of such
disclosure and provided further, that Executive complies with any protective
order imposed on such disclosure.
(c)    Non-Solicitation or Hire. During the term of Executive’s employment with
the Company or any affiliate thereof and for a two (2)-year period following the
termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly (i) employ or seek to employ any person who is as of the
date of Executive’s termination of employment, or was at any time within the six
(6)-month period preceding the date of Executive’s termination of employment, an
officer, general manager or director or equivalent or more senior level employee
of the Company or any of its subsidiaries or otherwise solicit, encourage, cause
or induce any such employee of the Company or any of its subsidiaries to
terminate such employee’s employment with the Company or such subsidiary for the
employment of another company (including for this purpose the contracting with
any person who was an independent contractor (excluding consultant) of the
Company during such period) or (ii) take any action that would interfere with
the relationship of the Company or its subsidiaries with their suppliers or
customers without, in either case, the prior written consent of the Board, or
engage in any other action or business that would have a material adverse effect
on the Company.



--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------





(d)    Non-Competition. During the term of Executive’s employment with the
Company, or any affiliate thereof and for a two (2)-year period following the
termination of Executive’s employment for any reason, Executive shall not,
directly or indirectly:
(i)    engage in any managerial, administrative, advisory, consulting,
operational or sales activities in a Restricted Business anywhere in the
Restricted Area, including, without limitation, as a director or partner of such
Restricted Business, or
(ii)    organize, establish, operate, own, manage, control or have a direct or
indirect investment or ownership interest in a Restricted Business or in any
corporation, partnership (limited or general), limited liability company,
enterprise or other business entity that engages in a Restricted Business
anywhere in the Restricted Area.
Nothing contained in this Section 5 shall prohibit or otherwise restrict
Executive from acquiring or owning, directly or indirectly, for passive
investment purposes not intended to circumvent this Agreement, securities of any
entity engaged, directly or indirectly, in a Restricted Business if either
(i) such entity is a public entity and Executive (A) is not a controlling Person
of, or a member of a group that controls, such entity and (B) owns, directly or
indirectly, no more than three percent (3%) of any class of equity securities of
such entity or (ii) such entity is not a public entity and Executive (A) is not
a controlling Person of, or a member of a group that controls, such entity and
(B) does not own, directly or indirectly, more than one percent (1%) of any
class of equity securities of such entity.
(e)    Nondisparagement. Executive, acting alone or in concert with others,
agrees that from and after the date on which Executive’s employment terminates,
Executive will not publicly criticize or disparage the Company or its
affiliates, or privately criticize or disparage the Company or its affiliates in
a manner intended or reasonably calculated to result in public embarrassment to,
or injury to the reputation of, the Company or its affiliates; provided,
however, that nothing in this Agreement shall apply to or restrict in any way
the communication of information by Executive to any state or federal law
enforcement or regulatory agency or any legislative or regulatory committee or
require notice to the Company thereof.
(f)    Injunctive Relief. Executive acknowledges that monetary damages for any
breach of Sections 5(b), (c), (d) or (e) above will not be an adequate remedy
and that irreparable injury will result to the Company, its business and
property, in the event of such a breach. For that reason, Executive agrees that
in the event of a breach of Sections 5(b), (c), (d) or (e) above, in addition to
recovering legal damages, the Company is entitled to proceed in equity for
specific performance or to enjoin Executive from violating such provisions.
6.Return of Property. On or immediately following the date on which Executive’s
employment terminates, Executive shall promptly return all Property which had
been entrusted or made available to Executive by the Company; provided that if
such Property is in electronic form on Executive’s personal computers Executive
shall be deemed to comply with this Section 6 if



--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





Executive, after obtaining the Company’s consent, deletes such Property from
Executive’s personal computers.
7.Post-Separation Date Assistance. Following the date on which Executive’s
employment terminates, Executive agrees that Executive will reasonably and
appropriately respond to all inquiries from the Company relating to any current
or future litigation of which Executive may have relevant information, and shall
make himself or herself reasonably available to confer with the Company and
otherwise provide testimony as the Company may deem necessary in connection with
such litigation, subject in all cases to Executive’s other business and personal
commitments. Such assistance shall be provided by Executive without
remuneration, but the Company shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive in complying with
this Section 7 upon the presentation of expense statements or vouchers or such
other supporting information as the Company may reasonably require of Executive.
8.Miscellaneous Provisions.
(a)    Definitions Incorporated by Reference. Reference is made to Exhibit A
hereto for definitions of certain capitalized terms used in this Agreement, and
such definitions are incorporated herein by such reference with the same effect
as if set forth herein.
(b)    No Other Mitigation or Offset; Legal Fees. The provisions of this
Agreement are not intended to, nor shall they be construed to, require that
Executive mitigate the amount of any payment or benefit provided for in this
Agreement by seeking or accepting other employment. Except as provided in
Section 3(b), the amount of any payment or benefit provided for in this
Agreement shall not be reduced by any compensation earned or health benefits
received by Executive as the result of employment outside of the Company.
(c)    Assignment; Binding Agreement. This Agreement and all of the Company’s
rights and obligations hereunder shall not be assignable by the Company without
Executive’s prior written consent except as incident to a reorganization, merger
or consolidation, or transfer of all or substantially all of the Company’s
assets. Executive may not assign this Agreement or any of Executive’s rights and
obligations under this Agreement without the prior written consent of the
Company. Subject to the foregoing, this Agreement shall be binding on, and inure
to the benefit of, the Company and Executive and their respective successors and
assigns.
(d)    Notice. All notices or communications hereunder shall be in writing,
addressed as follows:
If to the Company:
Exterran Corporation
4444 Brittmoore Rd.
Houston, Texas 77041
Attn: Chris Michel
Chris.michel@exterran.com





--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------





If to Executive:
[Enter Executive’s name and address]


All such notices shall be conclusively deemed to be received and shall be
effective; (i) if sent by hand delivery or by overnight delivery service, upon
receipt, (ii) if sent by telecopy or facsimile transmission, upon confirmation
of receipt by the sender of such transmission or (iii) if sent by registered or
certified mail, on the fifth (5th) business day after the day on which such
notice is mailed.
(e)    Amendment; Waiver. No provisions of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by Executive and by the Executive Chairman of the Board or
an authorized officer of the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
(f)    Choice of Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Texas without regard to conflicts of laws
principles. The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, each of which shall remain in full force and effect.
(g)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
(h)    Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement.
(i)    Corporate Approval. This Agreement has been approved by the Board, and
has been duly executed and delivered by Executive and on behalf of the Company
by its duly authorized representative.
(j)    Disputes. Subject to Section 5(f) and 8(k) hereof, any dispute,
controversy or claim arising out of or relating to the obligations under this
Agreement, shall be exclusively settled by final and binding arbitration in
accordance with the American Arbitration Association Employment Dispute
Resolution Rules. The arbitrator shall be selected by mutual agreement of the
parties, if possible. If the parties fail to reach agreement upon appointment of
an arbitrator within thirty (30) days following receipt by one party of the
other party’s notice of desire to arbitrate, the arbitrator shall be selected
from a panel or panels submitted by the American Arbitration Association (the
“AAA”). The selection process shall be that which is set forth in the AAA
Employment Dispute Resolution Rules, except that, if the parties fail to select
an arbitrator from one or more panels, AAA shall not



--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------





have the power to make an appointment but shall continue to submit additional
panels until an arbitrator has been selected. The arbitration shall take place
in Houston, Texas in the English language. Either party may appeal the
arbitration award and judgment thereon and, in actions seeking to vacate an
award, the standard of review to be applied to the arbitrator’s findings of fact
and conclusions of law will be the same as that applied by an appellate court
reviewing a decision of a trial court sitting without a jury. This agreement to
arbitrate shall not preclude the parties from engaging in voluntary, non-binding
settlement efforts including mediation. All fees and expenses of the
arbitration, including a transcript if requested but not including the legal
costs and fees incurred by any party to such arbitration, will be borne by the
parties equally. Each party shall be responsible for its own legal costs and
fees.
(k)    Venue. Any suit, action or other legal proceeding for specific
performance or injunctive relief arising under Section 5(f) of this Agreement
shall be brought in the United States District Court for the Southern District
of Texas, Houston Division, or, if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Harris County,
Texas. Each of the Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.
(l)    Withholding of Taxes. The Company and its affiliates may withhold from
any amounts payable under this Agreement all taxes required to be withheld
pursuant to any applicable law or regulation.


(m)    No Effect on Employment. This Agreement is not an employment or service
contract, and nothing in this Agreement shall be deemed to create in any way
whatsoever any obligation on Executive’s part to continue in employment by the
Company or any of its affiliates, or of the Company or any of its affiliates to
continue Executive’s employment with the Company. Nothing in this Agreement
modifies the nature of the employment relationship between the Company and its
affiliates and Executive which continues to be an “at-will” relationship.
(n)    Clawback and Recoupment. All compensation and benefits payable to
Executive by the Company and/or its affiliates (including any such amounts
payable under this Agreement) will be subject to any clawback or recoupment
requirements under the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any clawback or recoupment policies that the Company and/or its affiliates
may adopt from time to time.
(o)    Entire Agreement. This Agreement constitutes the entire agreement of
Executive and the Company with respect to the subject matter hereof, and hereby
expressly terminates, rescinds and replaces in full any prior and
contemporaneous promises, representations, understandings, arrangements and
agreements between the parties relating to the subject matter hereof, whether
written or oral. However, the Severance Agreement shall remain in full force and
effect, subject to any termination provisions contained therein, through the
Date of Termination (and if there is a Qualifying Termination of Employment
under the Severance Agreement that does not constitute a Qualifying Termination
of



--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------





Employment for purposes of this Agreement, then the Severance Agreement shall
apply in lieu of this Agreement (and this Agreement shall be of no further force
and effect)). Nothing in this Agreement shall affect Executive’s rights under
such compensation and benefit plans and programs of the Company in which
Executive may participate, except as may be explicitly provided in this
Agreement.
[Execution Page Follows]



--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement in multiple
counterparts, all of which taken together shall constitute one agreement,
effective as of the Effective Date.
 
EXTERRAN CORPORATION
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
EXECUTIVE
 








--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------






EXHIBIT A


Definitions:
1.
401(k) Plan. “401(k) Plan” shall mean any Code Section 401(a) qualified plan
that includes a cash or deferral arrangement under Code Section 401(k)
maintained by the Company or an affiliate thereof.

2.
Base Salary. “Base Salary” shall mean Executive’s annual rate of base salary
(without regard to bonus compensation) as in effect immediately prior to the
Change of Control or, if later, the Date of Termination.

3.
Board. “Board” shall mean the Board of Directors of the Company.

4.
Cause. “Cause” shall mean a termination of Executive’s employment due to (a) the
commission by Executive of an act of fraud, embezzlement or willful breach of a
fiduciary duty to the Company or an affiliate (including the unauthorized
disclosure of confidential or proprietary material information of the Company or
an affiliate), (b) a conviction of Executive of (or a plea of nolo contendere
to) a felony or a crime involving fraud, dishonesty or moral turpitude,
(c) willful failure of Executive to follow the written directions of the Board;
(d) the willful failure of Executive to render services to the Company or an
affiliate in accordance with Executive’s employment arrangement, which failure
amounts to a material neglect of Executive’s duties to the Company or an
affiliate; or (e) Executive’s use of alcohol or illicit drugs in the workplace
or otherwise in a manner that has or may reasonably be expected to have a
detrimental effect on Executive’s performance, Executive’s duties to the
Company, or the reputation of the Company or any affiliate thereof.

5.
Change of Control. A “Change of Control” of the Company shall mean:

(a)
The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of forty percent (40%) or more of
either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (a), any acquisition by any Person
pursuant to a transaction which complies with clause (A) of subsection (c) of
this definition shall not constitute a Change of Control; or

(b)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered for purposes of this
definition as though such individual was a member of the Incumbent Board, but
excluding, for these purposes, any such individual whose



1

--------------------------------------------------------------------------------





initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(c)
The consummation of a reorganization, merger or consolidation involving the
Company or any of its subsidiaries, or the sale, lease or other disposition of
all or substantially all of the assets of the Company and its subsidiaries,
taken as a whole (other than to an entity wholly owned, directly or indirectly,
by the Company) (each, a “Corporate Transaction”), in each case, unless,
following such Corporate Transaction, (A) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Corporate Transaction beneficially own, directly or indirectly, more
than sixty percent (60%) of, respectively, the then outstanding shares of common
stock and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the Resulting Corporation in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and the Outstanding Company Voting Securities, as the case
may be, and (B) at least a majority of the members of the board of directors of
the Resulting Corporation were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Corporate Transaction. The term “Resulting Corporation” means (1) the
Company or its successor, or (2) if as a result of a Corporate Transaction the
Company or its successor becomes a subsidiary of another entity, then such
entity or the parent of such entity, as applicable, or (3) in the event of a
Corporate Transaction involving the sale, lease or other disposition of all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, then the transferee of such assets or the parent of such transferee, as
applicable, in such Corporate Transaction.

Notwithstanding the foregoing, if a Change of Control constitutes a payment
event with respect to any payment (or portion thereof) that provides for the
deferral of compensation that is subject to Section 409A, to the extent required
to avoid the imposition of additional taxes under Section 409A, the transaction
or event described in clauses (a), (b) or (c) above with respect to such payment
(or portion thereof) shall only constitute a Change of Control for purposes of
the payment timing of such payment if such transaction also constitutes a
“change in control event,” as defined in Treasury Regulation Section
1.409A-3(i)(5).
6.
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.

7.
Confidential Information. “Confidential Information” shall mean any and all
information, data and knowledge which is part of the Property or that has been
created, discovered, developed or otherwise become known to the Company or any
of its affiliates or ventures or in which property rights have been assigned or
otherwise conveyed to the



2

--------------------------------------------------------------------------------





Company or any of its affiliates or ventures, which information, data or
knowledge has commercial value in the business in which the Company is engaged,
except such information, data or knowledge as is or becomes known to the public
without violation of the terms of this Agreement.
8.
Date of Termination. “Date of Termination” shall mean (a) if Executive
terminates Executive’s employment for Good Reason, that date on which
Executive’s employment is deemed terminated as provided in the definition of
Good Reason, (b) with respect to a termination of employment prior to a Change
of Control that is deemed to be during the Protected Period, the date of such
termination, or (c) if Executive’s employment is terminated for any other reason
on or after a Change of Control, the date of such termination, provided, in the
case of each of clauses (a), (b) and (c) above, that such termination is also a
“separation from service” within the meaning of Section 409A.

9.
Disability. A “Disability” shall mean Executive becoming entitled to long-term
disability benefits under the Company’s long-term disability plan.

10.
Exchange Act. “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

11.
Good Reason. “Good Reason” shall mean the occurrence of any of the following
without Executive’s express written consent:

(a)
a material diminution in Executive’s duties or responsibilities;

(b)
a material reduction in Executive’s Base Salary;

(c)
a material reduction in Executive’s annual Target Short-Term Incentive as a
percentage of Base Salary as in effect immediately prior to the Change of
Control;

(d)
a material reduction in Executive’s employee benefits (without regard to bonus
compensation, if any) if such reduction results in Executive receiving benefits
which are, in the aggregate, materially less than the benefits received by other
comparable employees of the Company generally; or

(e)
the willful failure by the Company to pay any compensation to Executive when
due.

However, Good Reason shall not exist with respect to a matter unless Executive
gives the Company a Notice of Termination by the ninetieth (90th) day following
the date of first occurrence of such event. If Executive fails to give such
Notice of Termination timely, Executive shall be deemed to have waived all
rights Executive may have under this Agreement with respect to such matter. The
Company shall have thirty (30) days from the date of receipt of such Notice of
Termination to cure the matter. If the Company timely cures the matter, such
Notice of Termination shall be deemed rescinded. If the Company fails to cure
the matter timely, Executive’s employment shall terminate for Good Reason at the
end of such thirty (30)-day period.


3

--------------------------------------------------------------------------------





12.
IRS. “IRS” shall mean the Internal Revenue Service.

13.
Notice of Termination. “Notice of Termination” shall mean a written notice that
sets forth in reasonable detail the facts and circumstances for termination of
Executive’s employment.

14.
Person. “Person” shall mean any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

15.
Property. “Property” shall mean all records, files, memoranda, reports, keys,
codes, computer hardware and software, documents, videotapes, written
presentations, brochures, drawings, notes, correspondence, manuals, models,
specifications, computer programs, e-mail, voice mail, electronic databases,
maps, drawings, architectural renditions and all other writings or materials of
any type and other property of any kind or description (whether in electronic or
other form) prepared, used or possessed by Executive during Executive’s
employment by the Company (and any duplicates of any such property) together
with any and all information, ideas, concepts, discoveries, and inventions and
the like conceived, made, developed or acquired at any time by Executive
individually or with others during Executive’s employment which relate to the
Company’s business, products or services.

16.
Protected Period. The “Protected Period” shall mean the period of time beginning
with the Change of Control and ending on the eighteen (18)-month anniversary of
such Change of Control or Executive’s death, if earlier; provided, however, (a)
if Executive’s employment with the Company is terminated during the Term and
within six (6) months prior to the date on which a Change of Control occurs
(e.g., not during the Protected Period), and (b) it is reasonably demonstrated
by Executive that such termination was at the request of a third party who has
taken steps reasonably calculated to effect the Change of Control, or otherwise
arose in connection with or anticipation of the Change of Control, then, for
purposes of this Agreement, the Change of Control shall be deemed to have
occurred on the date immediately prior to the date of Executive’s termination
(except as otherwise expressly set forth herein) and Executive shall be deemed
terminated by the Company during the Protected Period other than for Cause.

17.
Qualifying Termination of Employment. A “Qualifying Termination of Employment”
shall mean a termination of Executive’s employment during the Protected Period
either (a) by the Company other than for Cause or (b) by Executive for Good
Reason. A termination of employment due to Executive’s death or Disability
during the Protected Period shall not constitute a Qualifying Termination of
Employment.

18.
Restricted Area. “Restricted Area” shall mean any state in the United States, or
any country in which the Company or its subsidiaries engage in any Restricted
Business at any time during the term of Executive’s employment with the Company.

19.
Restricted Business. “Restricted Business” shall mean any business in which the
Company or its subsidiaries may be engaged as of Executive’s Date of
Termination.  To the extent that any entity is primarily engaged in a business
other than a Restricted Business, the term



4

--------------------------------------------------------------------------------





“Restricted Business” shall mean the operations, division, segment or subsidiary
of such entity that is engaged in any Restricted Business.
20.
Short-Term Incentive. “Short-Term Incentive” shall mean, with respect to any
fiscal year of the Company, the specific short-term annual incentive award (if
any) approved for Executive by the Board or a designated committee of the Board
with respect to such year.

21.
Target Short-Term Incentive. “Target Short-Term Incentive” shall mean the target
annual short-term incentive opportunity for Executive expressed as a percentage
of salary, as set forth in connection with the annual management incentive plan
covering such Executive.

22.
Termination Year. “Termination Year” shall mean the calendar year during which
Executive’s Date of Termination occurs.





5

--------------------------------------------------------------------------------






EXHIBIT B

WAIVER AND RELEASE


In exchange for the consideration offered under the Change of Control Agreement
between me and Exterran Corporation (the “Company”), dated as of [_______] (the
“Agreement”), I hereby waive all of my claims and release the Company, any
affiliate, subsidiary or venture of the Company, and any of their respective
officers, directors, employees, partners, investors, counsel or agents, their
benefit plans and the fiduciaries and agents of said plans (collectively
referred to as the “Corporate Group”) from any and all claims, demands, actions,
liabilities and damages.


I understand that signing this Waiver and Release is an important legal act. I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release. I understand that I have at least
[twenty-one (21)] [forty-five (45)] calendar days to consider whether to sign
and return this Waiver and Release to the Company by first‑class mail or by hand
delivery in order for it to be effective. If I sign this release prior to the
expiration of the [twenty-one (21)] [forty-five (45)] day period, I waive the
remainder of that period. I waive the restarting of the [twenty-one (21)]
[forty-five (45)] day period in the event of any modification of this Waiver and
Release, whether or not material.


In exchange for the consideration offered to me by the Agreement, which I
acknowledge provides consideration to which I would not otherwise be entitled, I
agree not to sue or file any charges of discrimination, or any other action or
proceeding with any local, state and/or federal agency or court regarding or
relating in any way to the Company with respect to the claims released by me
herein, and I knowingly and voluntarily waive all claims and release the
Corporate Group from any and all claims, demands, actions, liabilities, and
damages, whether known or unknown, arising out of or relating in any way to the
Corporate Group, except with respect to rights under the Agreement, rights under
employee benefit plans or programs other than those specifically addressed in
the Agreement, and such rights or claims as may arise after the date this Waiver
and Release is executed. This Waiver and Release includes, but is not limited
to, claims and causes of action under: Title VII of the Civil Rights Act of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended,
including the Older Workers Benefit Protection Act of 1990; the Civil Rights Act
of 1866, as amended; the Civil Rights Act of 1991; the Americans with
Disabilities Act of 1990; the Energy Reorganization Act, as amended, 42 U.S.C.
§ 5851; the Workers Adjustment and Retraining Notification Act of 1988; the
Pregnancy Discrimination Act of 1978; the Employee Retirement Income Security
Act of 1974, as amended; the Family and Medical Leave Act of 1993; the Fair
Labor Standards Act; the Occupational Safety and Health Act; claims in
connection with workers’ compensation or “whistle blower” statutes; and/or
contract, tort, defamation, slander, wrongful termination or any other state or
federal regulatory, statutory or common law. Further, I expressly represent that
no promise or agreement which is not expressed in the Agreement or this Waiver
and Release has been made to me in executing this Waiver and Release, and that I
am relying on my own judgment in executing this Waiver and Release, and that I
am not relying on any statement or representation of any member of the Corporate
Group or any of their agents. I agree that this Waiver and Release is valid,
fair, adequate and reasonable, is with


1

--------------------------------------------------------------------------------





my full knowledge and consent, was not procured through fraud, duress or mistake
and has not had the effect of misleading, misinforming or failing to inform me.
I acknowledge and agree that the Company will withhold any taxes required by law
from the amount payable to me under the Agreement and that such amount shall be
reduced by any monies owed by me to the Company.


This Waiver and Release includes a release of claims of discrimination or
retaliation on the basis of workers’ compensation status, but does not include
workers’ compensation claims. Excluded from this Waiver and Release are any
claims which by law cannot be waived in a private agreement between an employer
and employee, including but not limited to claims under the Fair Labor Standards
Act and the right to file a charge with or participate in an investigation
conducted by the Equal Employment Opportunity Commission (“EEOC”) or any state
or local fair employment practices agency. I waive, however, the right to any
monetary recovery or other relief should the EEOC or any other agency pursue a
claim on my behalf.


Notwithstanding the foregoing, I do not release and expressly retain (a) all
rights to indemnity, contribution, advancement of expenses and a defense, and
directors and officers and other liability coverage that I may have under any
statute, the bylaws of the Company or any written agreement between me and the
Company; and (b) the right to any unpaid reasonable business expenses and any
accrued benefits payable under any Company welfare plan, tax-qualified plan or
other Benefit Plans. For the avoidance of doubt, the term “Benefit Plans”
includes any outstanding equity awards under an equity incentive plan, any
deferred compensation plan, any employee stock purchase plan and the 401(k) Plan
(as defined in the Agreement).


Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.


I understand that for a period of seven (7) calendar days following my signing
this Waiver and Release (the “Waiver Revocation Period”), I may revoke my
acceptance of the offer by delivering a written statement to the Company by hand
or by registered mail, addressed to the address for the Company specified in the
Agreement, in which case the Waiver and Release will not become effective. In
the event I revoke my acceptance of this offer, the Company shall have no
obligation to provide me the consideration offered under the Agreement to which
I would not otherwise have been entitled. I understand that failure to revoke my
acceptance of the offer within the Waiver Revocation Period will result in this
Waiver and Release becoming effective, permanent and irrevocable at the end of
the Waiver Revocation Period.


I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions, have it explained to me and had the opportunity to seek
independent legal advice with respect to the matters addressed in this Waiver
and Release and that I understand that this Waiver and Release will have the
effect of knowingly and voluntarily waiving any action I might pursue, including
breach of contract, personal injury, retaliation, discrimination on the basis of
race, age, sex, national origin or disability and any other claims arising prior
to the date of this Waiver and Release, except for those claims specifically not
released by me herein.


2

--------------------------------------------------------------------------------





By execution of this document, I do not waive or release or otherwise relinquish
any legal rights I may have which are attributable to or arise out of acts,
omissions or events of the Company or any other member of the Corporate Group
which occur after the date of execution of this Waiver and Release.


AGREED TO AND ACCEPTED this
 
 
 
 
 
_____ day of _______________, 20___
 
 
 
 
 
 
 
 
 
 
 





3